17-1092
     Li v. Whitaker
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A073 609 691
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GUANGZHAO LI,
14            Petitioner,
15
16                    v.                                         17-1092
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gerald Karikari, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Principle Deputy
26                                    Assistant Attorney General; Leslie
27                                    McKay, Senior Litigation Counsel;
28                                    Siu P. Wong, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Guangzhao Li, a native and citizen of the

6    People’s Republic of China, seeks review of a March 29, 2017,

7    decision of the BIA affirming a May 24, 2016, decision of an

8    Immigration     Judge      (“IJ”)    denying    asylum,    withholding       of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).      In re Guangzhao Li, No. A073 609 691 (B.I.A. Mar.

11   29, 2017), aff’g No. A073 609 691 (Immig. Ct. N.Y. City May

12   24, 2016).       We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14          Under the circumstances of this case, we have considered

15   both    the   IJ’s   and    the   BIA’s     opinions   “for     the   sake   of

16   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

17   524, 528 (2d Cir. 2006).            The applicable standards of review

18   are well established.         See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

19   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per

20   curiam)(applying        substantial        evidence    review    to   factual

21   findings).




                                            2
1          Substantial evidence supports the agency’s

2    determination that Li was not credible.       And, even assuming

3    Li’s credibility as to his practice of Christianity, Li did

4    not establish a pattern or practice of persecution of

5    underground Christian church participants in his home

6    province of Fujian.   Each issue is discussed in turn.

7    Adverse Credibility Determination

8          “Considering the totality of the circumstances, and all

9    relevant factors, a trier of fact may base a credibility

10   determination on . . . the consistency between the applicant’s

11   . . . written and oral statements . . . , the internal

12   consistency of each such statement, [and] the consistency of

13   such statements with other evidence of record . . . without

14   regard to whether an inconsistency, inaccuracy, or falsehood

15   goes to the heart of the applicant’s claim.”            8 U.S.C.

16   § 1158(b)(1)(B)(iii); see also Hong Fei Gao v. Sessions, 891

17   F.3d 67, 77 (2d Cir. 2018); Xiu Xia Lin, 534 F.3d at 163-64.

18   The   adverse   credibility   determination    is   supported   by

19   substantial evidence given the multiple inconsistencies in

20   Li’s statements and evidence.

21         Li was inconsistent about the sole allegation of past

22   persecution in April 2012.      He was inconsistent about the


                                     3
1    number of worshippers who were arrested with him, the details

2    of his three interrogations in detention, where and what the

3    police used to beat him, the number of days he was detained,

4    how   long    he    remained    in    China    after   his   release   from

5    detention, and who baptized him in China.                    See 8 U.S.C.

6    § 1158(b)(1)(B)(iii).           All    of   these   inconsistencies       are

7    reflected in the record.         And Li did not provide compelling

8    explanations or otherwise rehabilitate his testimony with

9    reliable corroborating evidence.              See Majidi v. Gonzales, 430

10   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

11   offer a plausible explanation for his inconsistent statements

12   to secure relief; he must demonstrate that a reasonable fact-

13   finder would be compelled to credit his testimony.” (internal

14   quotation marks omitted)); see also Biao Yang v. Gonzales, 496

15   F.3d 268, 273 (2d Cir. 2007) (per curiam) (“An applicant’s

16   failure to corroborate his or her testimony may bear on

17   credibility, because the absence of corroboration in general

18   makes an applicant unable to rehabilitate testimony that has

19   already been called into question.”).

20         Given   the    multiple    inconsistencies       and   the   lack   of

21   reliable corroboration, the adverse credibility determination

22   is supported by substantial evidence.               See Xiu Xia Lin, 534


                                            4
1    F.3d at 165-66.    That determination is dispositive of asylum,

2    withholding of removal, and CAT relief because all three

3    claims are based on the same factual predicate.           See Paul v.

4    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

5         Although    this   adverse    credibility      determination    is

6    dispositive, the BIA addressed Li’s claim that there is a

7    pattern or practice of persecution of Christians in China.

8    As   discussed    below,   we   find   no   error   in   the   agency’s

9    conclusion that Li failed to establish a pattern or practice

10   of persecution.

11   Pattern and Practice Claim

12        Even assuming Li’s credibility as to his ongoing

13   practice of Christianity, he failed to document the

14   “systemic or pervasive” persecution of Christians

15   sufficient to demonstrate a pattern or practice of

16   persecution of similarly situated individuals in China.

17   See 8 C.F.R. § 1208.13(b)(2)(iii); In re A-M-, 23 I. & N.

18   Dec. 737, 741 (BIA 2005) (explaining that pattern or

19   practice of persecution requires “systemic or pervasive”

20   persecution).     The country conditions evidence in the

21   record established that tens of millions of individuals

22   practice in unregistered churches in China, and that in


                                       5
1    some areas such practice is tolerated without interference.

2    Further, the record includes no evidence of mistreatment of

3    Christians in Li’s home province of Fujian.   See Jian Hui

4    Shao v. Mukasey, 546 F.3d 138, 165-66, 174 (2d Cir. 2008)

5    (explaining that the BIA does not err in requiring

6    localized evidence of persecution when the record reflects

7    wide variances in how policies are understood and enforced

8    throughout China).

9        For the foregoing reasons, the petition for review is

10   DENIED.

11                              FOR THE COURT:
12                              Catherine O’Hagan Wolfe,
13                              Clerk of Court




                                  6